PER CURIAM
Father and mother appeal combined jurisdictional and dispositional judgments over their two children, A and J. The juvenile court held pretrial and evidentiary hearings on the jurisdictional issues in March 2014, the parties made closing arguments in August 2014, and the court entered a jurisdictional and dispositional judgment for each child in September 2014.1 Father and mother argue that the court erred in concluding that the children’s conditions and circumstances currently endangered their welfare, when the court entered the judgment six months after the close of evidence at the hearing. The state concedes that, due to the time lapse, the evidence in the record was insufficient to establish that, at the time of the jurisdictional judgment, the children’s conditions and circumstances were such as to endanger their welfare. See Dept. of Human Services v. E. M., 264 Or App 76, 81, 331 P3d 1054 (2014) (DHS has the burden to establish “that the risk of harm is present at the time of the hearing and not merely speculative.”). We agree, accept the state’s concession, and, accordingly, reverse the judgments.
Reversed.

 The court found jurisdiction as to all allegations in each petition on August 4, 2014, and signed the combined jurisdictional and dispositional judgments for each child on September 2, 2014.